             Case 3:20-cv-02097-RS Document 19 Filed 05/21/20 Page 1 of 6




  1    Rebecca L. Davis (SBN 271662)
       rebecca@lozeaudrury.com
  2    LOZEAU DRURY LLP
       410 12th Street, Suite 250
  3    Oakland, CA 94607
       Telephone: (510) 836-4200
  4    Facsimile: (510) 836-4205
  5    [Additional counsel appearing on signature page]
  6    Attorneys for Plaintiff and the Class
  7
                             IN THE UNITED STATES DISTRICT COURT
  8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
  9
1.
2.10   JEFFREY KATZ CHIROPRACTIC, INC.,
       individually and on behalf of all others
 11    similarly situated,                      6. Case No. 3:20-cv-02097-RS
3.12                          Plaintiff,             7.       NOTICE OF MOTION TO STRIKE
                                                              RYAN HOWARD’S RESPONSE TO
4.13   v.                                                     PLAINTIFF’S EX PARTE
                                                              APPLICATION FOR TEMPORARY
5.14   IBEAT, INC. D/B/A 100PLUS, a Delaware                  RESTRAINING ORDER AND
       corporation,                                           PRELIMINARY INJUNCTION
 15
                              Defendant.                      Date: TBD
 16                                                           Time: TBD
                                                              Courtroom: 3, 17th Floor
 17                                                           Judge: Hon. Richard Seeborg
                                                              Complaint Filed: March 26, 2020
 18
8.                                                   9.
 19
 20           PLEASE TAKE NOTICE THAT at a date and time to be determined by the Court,
 21    counsel for Plaintiff Jeffrey Katz Chiropractic, Inc. (“Plaintiff” or “Katz”) shall appear before the
 22    Honorable Richard Seeborg or any judge sitting in his stead in Courtroom 3 of the United States
 23    District Court for the Northern District of California, located at 450 Golden Gate Avenue, San
 24    Francisco, CA 94102, and move the Court for an Order granting Plaintiff’s Motion to Strike Ryan
 25    Howard’s Response to Plaintiff’s Ex Parte Application for Temporary Restraining Order and
 26    Preliminary Injunction (“Response”).
 27

 28
       MOTION TO STRIKE RYAN HOWARD’S RESPONSE TO PLAINTIFF’S EX PARTE APPLICATION

                                                          1
           Case 3:20-cv-02097-RS Document 19 Filed 05/21/20 Page 2 of 6




 1          Plaintiff requests that the Court strike the Response because it was filed on behalf of
 2   Defendant iBeat, Inc. d/b/a 100 Plus (“100Plus” or “Defendant”) by an individual who is not a
 3   licensed attorney.
 4          The motion is based on the attached Memorandum of Points and Authorities and such
 5   other evidence that may be submitted at the hearing of this Motion.
 6
 7                                                Respectfully submitted,

 8   Dated: May 21, 2020                          JEFFREY KATZ CHIROPRACTIC, INC.,
                                                  individually and on behalf of all others similarly
 9                                                situated,
10
11                                                By: /s/ Taylor T. Smith
                                                         One of Plaintiff’s Attorneys
12
                                                  Rebecca L. Davis (SBN 271662)
13                                                rebecca@lozeaudrury.com
                                                  LOZEAU DRURY LLP
14                                                410 12th Street, Suite 250
                                                  Oakland, CA 94607
15                                                Telephone: (510) 836-4200
                                                  Facsimile: (510) 836-4205
16
                                                  Patrick H. Peluso
17                                                ppeluso@woodrowpeluso.com*
                                                  Taylor T. Smith
18                                                tsmith@woodrowpeluso.com*
                                                  WOODROW & PELUSO, LLC
19                                                3900 East Mexico Avenue, Suite 300
                                                  Denver, Colorado 80210
20                                                Telephone: (720) 213-0676
                                                  Facsimile: (303) 927-0809
21
                                                  Attorneys for Plaintiff and the Classes
22
23                                                * Pro Hac Vice

24
25
26
27

28
     MOTION TO STRIKE RYAN HOWARD’S RESPONSE TO PLAINTIFF’S EX PARTE APPLICATION

                                                      2
            Case 3:20-cv-02097-RS Document 19 Filed 05/21/20 Page 3 of 6




 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      Introduction
 3           On May 20, 2020—two days after the Court Ordered Defendant iBeat, Inc. d/b/a 100Plus
 4   (“Defendant” or “100Plus”) to respond to Plaintiff Jeffrey Katz Chiropractic, Inc.’s (“Katz” or
 5   “Plaintiff”) Ex Parte Application for Temporary Restraining Order and Preliminary Injunction
 6   (“Ex Parte Application”)—Ryan Howard (“Howard”) filed a Response to Plaintiff’s Ex Parte
 7   Application (“Response”) purportedly on behalf of 100Plus, a corporation. However, it is well
 8   settled that a corporation can only appear in a federal court through a licensed attorney. Given that
 9   Howard is not a licensed attorney, the Response is improper. As such, and as explained below, the
10   Court should strike the Response.
11   II.     Statement of Facts and Procedural History
12           On March 26, 2020, Plaintiff filed the instant lawsuit against Defendant alleging
13   widespread violations of the Telephone Consumer Protection Act, as amended by the Junk Fax
14   Prevention Act of 2005, 47 U.S.C. § 227, et seq. (“JFPA” of “Act”). (Dkt. 1.) Thereafter, 100Plus,
15   via Howard, its founder and CEO, began a harassment campaign against Plaintiff, its employees,
16   and its counsel. (See Dkt. 15.) On May 14, 2020, Plaintiff filed its Ex Parte Application seeking to
17   enjoin Defendant and its officers and employees, including Howard, from continuing to harass
18   Plaintiff, its counsel, and its employees. (Id.)
19           On May 14, 2020, the Court issued an Order Requesting Further Briefing, which ordered
20   Defendant to file a brief in opposition by the close of business on Monday, May 18, 2020. (Dkt.
21   16.) On May 15, 2020, per the Court’s Order, Plaintiff served a copy of the Order Requesting
22   Further Briefing on Defendant. (Dkt. 17.) Two days after the deadline to file an opposition,
23   Howard filed a Response to Plaintiff’s Ex Parte Application purporting to act on behalf of the
24   100Plus. (Dkt. 18.)
25           Based on these facts and as explained below, Plaintiff respectfully requests the Court
26   strike Ryan Howard’s Response to Plaintiff’s Ex Parte Application.
27

28
     MOTION TO STRIKE RYAN HOWARD’S RESPONSE TO PLAINTIFF’S EX PARTE APPLICATION

                                                        3
            Case 3:20-cv-02097-RS Document 19 Filed 05/21/20 Page 4 of 6




 1   III.   Argument
 2          “It has been the law for the better part of two centuries… that a corporation may appear in
 3   the federal courts only through licensed counsel.” Rowland v. California Men’s Colony, Unit II
 4   Men’s Advisory Council, 506 U.S. 194, 201-02 (1993) (emphasis added); United States v. High
 5   Country Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993) (citation omitted) (“A corporation may
 6   appear in federal court only through licensed counsel.”); In re Highley, 459 F.2d 554, 556 (9th
 7   Cir. 1972) (“A corporation can appear in a court proceeding only through an attorney at law[.]”).
 8   Further, this Court’s local rules also require a corporation to “appear only through a member of
 9   the bar of this Court.” Civil L.R. 3-9(b).
10          Courts in this Circuit routinely strike court filings, which were filed on behalf of a
11   corporation by an individual who is not a licensed attorney. See DZ Bank AG Deutsche Zentral
12   Genossenschaftbank, Frankfurt AM Main v. Choice Cash Advance, LLC, No. C11-1312JLR, 2013
13   WL 784543, at *2 (W.D. Wash. Mar. 1, 2013) (“The court, therefore, GRANTS Choice
14   Insurance's motion to strike the “response” to DZ Bank's motion that Mr. Meyer improperly filed
15   on behalf of Choice Insurance.”); Brite Smart Corp. v. Google, Inc., No. 5:15-CV-03962-BLF,
16   2016 WL 1070667, at *2 (N.D. Cal. Mar. 18, 2016) (“To the extent Mr. Zuili has filed papers on
17   behalf of Brite Smart, those filings are improper, and the Court will disregard them.”); Best W.
18   Int'l, Inc. v. Fish Creek Holdings, LLC, No. CV10-0740 PHX DGC, 2010 WL 2790118 (D. Ariz.
19   July 14, 2010); Jones v. All Am. Auto Prot., Inc., No. 3:14-CV-00199-LRH, 2015 WL 5255205, at
20   *4 (D. Nev. Sept. 9, 2015).
21          Howard’s Response in to Plaintiff’s Ex Parte Application should be stricken. Howard is
22   not a licensed attorney in the State of California. Further, 100Plus has not retained licensed
23   counsel—a fact conceded in Howard’s Response. (See Dkt. 18, pg. 1.) Because Howard is not an
24   attorney and filed the Response on behalf of 100Plus, it is improper and should be stricken.
25   Additionally, Howard’s Response was also untimely because it was filed two days after
26   Defendant’s deadline to respond. The untimely submission offers the Court an alternative basis to
27

28
     MOTION TO STRIKE RYAN HOWARD’S RESPONSE TO PLAINTIFF’S EX PARTE APPLICATION

                                                       4
                Case 3:20-cv-02097-RS Document 19 Filed 05/21/20 Page 5 of 6




 1   strike the Response. See Kinstley v. City & Cty. of San Francisco, No. C 07-2323-SBA, 2009 WL
 2   1974607, at *1 (N.D. Cal. July 8, 2009) (striking a pro se litigant’s objection that was untimely
 3   filed.).
 4              Accordingly, because the Response was filed on behalf of a corporation by an individual
 5   who is not a licensed attorney, the Court should strike the filing in its entirety.
 6   IV.        Conclusion
 7              For the foregoing reasons, Plaintiff requests the Court to strike Ryan Howard’s Response
 8   to Plaintiff’s Ex Parte Application and for such other relief as the Court deems necessary and just.
 9
10                                                  Respectfully submitted,

11   Dated: May 21, 2020                            JEFFREY KATZ CHIROPRACTIC, INC.,
                                                    individually and on behalf of all others similarly
12                                                  situated,
13
14                                                  By: /s/ Taylor T. Smith
                                                           One of Plaintiff’s Attorneys
15
                                                    Rebecca L. Davis (SBN 271662)
16                                                  rebecca@lozeaudrury.com
                                                    LOZEAU DRURY LLP
17                                                  410 12th Street, Suite 250
                                                    Oakland, CA 94607
18                                                  Telephone: (510) 836-4200
                                                    Facsimile: (510) 836-4205
19
20                                                  Patrick H. Peluso
                                                    ppeluso@woodrowpeluso.com*
21                                                  Taylor T. Smith
                                                    tsmith@woodrowpeluso.com*
22                                                  WOODROW & PELUSO, LLC
                                                    3900 East Mexico Avenue, Suite 300
23                                                  Denver, Colorado 80210
                                                    Telephone: (720) 213-0676
24                                                  Facsimile: (303) 927-0809
25                                                  Attorneys for Plaintiff and the Class
26
                                                    * Pro Hac Vice
27

28
     MOTION TO STRIKE RYAN HOWARD’S RESPONSE TO PLAINTIFF’S EX PARTE APPLICATION

                                                        5
           Case 3:20-cv-02097-RS Document 19 Filed 05/21/20 Page 6 of 6




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that on May 21, 2020, I served a true and accurate copy
 3   of the foregoing documents by electronic mail and first-class U.S. Mail, postage prepaid, and
 4   properly addressed to the following party:
 5
                                         iBeat, Inc. d/b/a 100Plus
 6                                            Ryan Howard
                                           ryan@100plus.com
 7                                             430 Main St
                                         San Francisco, CA 94105
 8
 9
                                                         /s/ Taylor T. Smith
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     MOTION TO STRIKE RYAN HOWARD’S RESPONSE TO PLAINTIFF’S EX PARTE APPLICATION

                                                     6
